Citation Nr: 0124487	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  97-27 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
February 1954.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
November 1996, by the Detroit, Michigan Regional Office (RO), 
which denied the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  The notice of disagreement 
with this determination was received in June 1997.  The 
statement of the case was issued in July 1997.  The 
substantive appeal was received in September 1997.  The 
appeal was received at the Board in May 1998.  

In September 1998, the Board remanded the case to the RO for 
further development.  Additional medical records were 
received, and a VA compensation examination was conducted in 
February 1999.  A supplemental statement of the case was 
issued in February 2000.  The appeal was received back at the 
Board in May 2000, and a medical statement was received in 
June 2000.  Later in June 2000, the Board again remanded the 
case to the RO for further development.  This remand was in 
response to his assertion that he had additional evidence to 
submit.  Another VA examination was conducted in November 
2000, and an SSOC was issued in March 2001.  The appeal was 
received back at the Board in September 2001.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in September 2001.  

In the above-mentioned rating action of November 1996, the RO 
denied a claim for a chronic acquired mental disorder.  The 
veteran was notified of the decision by a letter dated in 
December 1996.  He has not filed a notice of disagreement as 
to that determination; therefore, it is not currently before 
the Board.  38 U.S.C.A. § 7105 (West 1991).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is in effect for: frozen left 
shoulder, status post removal of infected thrombophlebitic 
vein, left arm, rated as 30 percent disabling; scar, left 
forearm, status post removal of infected thrombophlebitic 
vein, rated as 10 percent disabling; and recurrent malaria 
and hemorrhagic fever, each rated as noncompensably 
disabling.  The combined evaluation is 40 percent disabling.  

3.  The veteran has a high school education, with one year of 
college.  He has had occupational experience in sales and 
automobile restoration; he last worked full time in February 
1993.  

4.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education, training, and occupational experience.  

5.  The veteran's disability picture does not present such an 
exceptional or unusual case as to render impracticable the 
application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

Some of the basic facts in this case are not in dispute and 
may be briefly summarized.  The record reflects that the 
veteran has a high school education, with one year of 
college.  He has had occupational experience in automobile 
restoration; he last worked full time in February 1993.  
Service connection is in effect for frozen left shoulder, 
status post removal of infected thrombophlebitic vein, left 
arm, rated as 30 percent disabling; scar, left forearm, 
status post removal of infected thrombophlebitic vein, rated 
as 10 percent disabling; and recurrent malaria and 
hemorrhagic fever, each rated as noncompensably disabling.  
The combined evaluation is 40 percent disabling.  His 
application for a total disability rating based on individual 
unemployability (VA Form 21-8940) was received in April 1996.  

Received in May 1996 was a VA hospital summary, which show 
that the veteran was admitted to a hospital in February 1993 
for partial small bowel obstruction; he was placed in the 
surgical unit, where he was administered medication and 
fluids through an intravenous (IV) tube.  The veteran's 
abdominal symptoms resolved and he was tolerating a regular 
diet when he started to develop spiking temperatures.  Upon 
examination, it was noted that the veteran had developed an 
infection in the area of the tube in the left arm, which lead 
to thrombophlebitis in the left cephalic vein.  Initially, he 
was treated by removal of the IV tube and antibiotics; 
however, no improvement was obtained with antibiotics alone.  
Therefore, the veteran underwent surgery to remove the left 
cephalic vein.  

The veteran was afforded a VA compensation examination in May 
1996, at which time he indicated that he had an open wound on 
his left forearm for several months following the surgical 
procedure to remove the infected vein in February 1993.  The 
veteran stated that since that time, he had had difficulty 
with his left shoulder and has experienced an increase of 
pain and loss of motion in the left arm.  The veteran also 
reported problems with tenderness over the wound on the left 
arm, with some numbness and throbbing over that area.  The 
veteran maintained that he also developed a phlebitis in the 
right forearm at the site of an IV needle; he stated that 
that area tended to become swollen, painful and inflamed with 
any attempt to use the right arm for any significant work.  
The veteran indicated that he actually had no significant use 
of either arm; he stated that he was unable to sleep because 
of pain in the left arm.  The veteran also noted a pulsatile 
area just above the elbow on the inner aspect of the arm, 
which also had a tendency to become tender.  

On examination, both arms were warm with normal radial 
pulses.  Examination of the right forearm revealed an area 5 
to 6 cm below the antecubital fossa on the volar aspect of 
the arm measuring 1 cm x 3 cm which was pulsatile and tender.  
There was no evidence of inflammation in the area and the 
area was not warm.  Examination of the left forearm revealed 
a scar on the volar aspect of the forearm measuring 20 cm 
running from just below the elbow to just above the wrist.  
The scar is approximately 1 cm wide and appeared to be well-
healed.  The veteran complained of pain upon palpation over 
the scarred area.  There was another scar measuring 
approximately 1.5 cm on the inner aspect of the distal arm 
just above the elbow.  Arterial pulsation could also be felt 
just below the scar.  

Examination of the shoulder revealed severe tenderness over 
the entire anterior and superior aspect of the shoulder 
joint.  Posteriorly, there was no tenderness.  The shoulder 
abducted to 80 degrees, flexed to 80 degrees, adduction was 
10 degrees, and extension was 15 degrees.  Internal and 
external rotation were reduced to between 10 and 15 degrees.  
X-ray study of the left arm revealed a suggestion of cortical 
disruption about the head of the ulna; a nondisplaced 
fracture could not be totally excluded.  X-ray study of the 
right forearm revealed cortical irregularity, lucency about 
the proximal diaphysis of the ulna and a tiny density 
adjacent that could represent small osteochondritis 
dessicans, which could be secondary to old trauma.  X-ray 
study of the left shoulder revealed degenerative changes in 
the acromioclavicular articulation.  The pertinent diagnoses 
were acromioclavicular arthritis of the left shoulder; frozen 
left shoulder secondary to arthritis and consequent disuse; 
scarring incident to old thrombophlebitis; and remote 
possibility of old traumatic injury to both forearms.  

Received in September 1996 were VA treatment records dated 
from February 1993 to August 1996, which show that the 
veteran continued to receive outpatient treatment for his 
left shoulder disorder as well as other unrelated 
disabilities.  Progress notes reflect that the veteran 
received ongoing follow up evaluation for his left shoulder 
disorder, including physical therapy and injections with 
steroids.  The veteran was seen in October 1994, at which 
time he complained of pain in the left arm and shoulder; he 
noted that the pain was so severe that it affected his sleep.  

It was noted that an electromyogram (EMG) showed a left mild 
carpal tunnel syndrome, and the veteran continued to 
experience numbness and weakness of the left arm and hand 
with pain in the left shoulder.  On the occasion of a 
physical therapy session in February 1995, the veteran 
continued to complain of pain in the left shoulder; following 
an examination, the assessment was possible chronic 
tendonitis in the left shoulder.  During a clinical visit in 
June 1995, the veteran reported that left shoulder pain was 
aggravated by putting on his clothes and reaching over his 
head.  Upon examination, the veteran was unable to externally 
rotate the left shoulder.  

Received in February 1999 were additional VA treatment 
records dated from September 1996 to January 1999, which show 
that the veteran continued to receive clinical evaluation and 
treatment for several disabilities, including his left 
shoulder disorder.  During a clinical visit in April 1997, 
the veteran complained of pain in both shoulders with 
limitation of motion.  An X-ray study of the left shoulder 
revealed degenerative joint disease of the acromioclavicular 
joint.  The assessment was degenerative joint disease of both 
shoulders.  The veteran was subsequently seen in June 1997, 
at which time it was again reported that he had degenerative 
joint disease in both shoulders, worse on the left.  

On VA outpatient treatment in August 1997, the veteran 
reported that he had been employed in sales for 35 years and 
in automobile restoration for the past 10 years.  He also 
reported that he could no longer work due to arm weakness.  
During a clinical visit in November 1997, the veteran 
complained of pain at the forearm when attempting to do any 
home activity and while sleeping; he also reported pain in 
the area of the scar on the left arm.  

The veteran was afforded a VA compensation examination in 
February 1999, at which time he stated that his left arm and 
shoulder felt very heavy and he had a lot of pain.  The 
veteran stated that his left arm felt useless and was 
incapable of lifting any weight or moving above his head.  
The veteran also complained of pain in the left forearm, 
especially when he attempts to work and at night.  The 
veteran indicated that he had hard time trimming shrubs.  He 
noted that the arm was occasionally tender and very red, but 
did not become swollen.  The veteran noted that the pain in 
the arm is constant, but there was no history of flare-up.  
He stated that he was unable to participate in any sports 
activity; he spends time at home doing only minor things 
helping his wife with housework.  

On examination, it was observed that the veteran was in no 
acute distress.  He manifested less use of the left arm and 
shoulder while taking off his shirt.  Posture was good and 
the left arm remained adducted against the chest wall.  
Examination of the left shoulder revealed the contour to be 
normal; there was no deformity.  There was atrophy of the 
deltoid muscle with complaint of tenderness on palpation 
anteriorly.  Active range of motion of the shoulder revealed 
abduction to 70 degrees, forward flexion to 55 degrees, 
external rotation to 75 degrees, and internal rotation to 75 
degrees.  Passive range of motion revealed abduction to 120 
degrees with complaints of pain, and forward flexion was to 
110 degrees; external rotation was to 75 degrees and internal 
rotation was to 75 degrees.  Power against resistance was 
poor with complaints of pain in the arm.  

Examination of the left elbow was unremarkable.  Examination 
of the left forearm revealed an 8-inch long anterior surgical 
scar.  There was tenderness on palpation, but there were no 
adhesions.  Neurovascular status was normal, but there was 
some atrophy of the forearm muscles.  Examination of the left 
wrist was unremarkable, except for weakness with power 
against resistance and a weak grip strength.  X-ray study of 
the left shoulder was normal, except for a finding of 
acromioclavicular arthritis; x-ray of the left forearm was 
normal.  The pertinent diagnoses were status post surgery for 
infected thrombophlebitis left forearm with residuals scar; 
left wrist joint, left shoulder joint and left elbow joint 
were all normal except for some muscle atrophy in the left 
shoulder.  

The examiner observed that the residual of February 1993 
surgery for thrombophlebitis was scar formation in the 
forearm without any adhesions, and there was no added 
pathology detected.  The range of motion of the joints in 
question were all recorded and reported in the narrative 
report.  The examiner stated that it appeared there was some 
subjective reluctance to use the left arm, as he was unable 
to find any gross impairment of joint or muscle function in 
the left forearm.  The examiner opined that it was more than 
likely that the veteran should be able to perform normal 
working movements of the joints with normal excursion, but 
not likely normal strength and speed; he noted that 
coordination and endurance should not be affected.  

The examiner further opined that there should not be any 
functional loss due to pain, but most likely there was some 
functional loss because of weakness.  The examiner explained 
that it was not possible to give any opinion regarding the 
degree of functional loss during flare-ups, as the veteran 
did not give a history of flare-up.  The examiner also 
reported that it was not possible to document any frequency 
and duration of exacerbation of symptoms.  The examiner noted 
that that the veteran complained of pain and demonstrated 
limitation of motions not supported by objective evidence of 
pathology.  The examiner opined that the veteran's surgery 
for thrombophlebitis on the left arm had not affected his 
employability, and it was more than likely that the veteran 
should be able to do anything from light to medium work.  

Of record is a statement from Michael Yurkanin, D.O., dated 
in June 2000, indicating that the veteran was examined on 
June 13, 2000, and that the diagnosis was adhesive capsulitis 
of the left shoulder with degenerative joint disease of the 
left acromioclavicular joint.  Dr. Yurkanin noted that the 
veteran underwent an EMG of the upper extremities on the 
above date, and he had a follow up examination later in June 
to review the results of the EMG.  

Received in October 2000 was another statement from Dr. 
Michael Yurkanin, dated in July 2000, indicating that 
clinical evaluation demonstrated markedly restricted range of 
motion of the left shoulder with pain in the shoulder and 
wrist.  Dr. Yurkanin stated that the EMG revealed bilateral 
carpal tunnel syndrome with no evidence of cervical 
radiculopathy.  A Magnetic Resonance Imaging study (MRI) of 
the left shoulder demonstrated tendonitis of the 
supraspinatus and of the long head of the biceps tendon, 
which was also noted to be medially subluxed.  Dr. Yurkanin 
noted that, on July 5th the veteran was referred for physical 
therapy to the shoulder and whirlpool for degenerative joint 
disease of the left shoulder with myositis of the left 
forearm.  Dr. Yurkanin further noted that follow up visit on 
July 11th demonstrated no improvement and corticosteroid was 
administered to the left shoulder joint, and therapy was 
extended due to continued limitation of motion of the 
shoulder, elbow and wrist.  

The veteran was afforded another VA examination in November 
2000, at which time he indicated that he was unable to work 
because he had difficulty using his left arm.  The veteran 
reported pain in the left forearm, near the surgical 
incision; however, the pain was not in the shoulder.  The 
veteran also reported that the arm was painful at night and 
the pain increased with activity.  The veteran indicated that 
he was taking 600 mg of Motrin three times a day, Ecotrin 
tablet and stated that Darvocet tablet did not work for him.  
He was able to use his right arm.  He also complained that 
his right forearm was sore and he was unable to trim his 
shrubbery at home or do any painting in the house.  He had 
difficulty lifting the left arm sideways.  

On examination, the veteran did not appear to be in any 
distress.  There was no objective evidence to suggest that 
the veteran was in pain; he tended to keep his left forearm 
adducted against the chest wall.  He manifested difficulty in 
taking off his shirt, trying to keep his arm somewhat stiff; 
there was manifestation of limited use of left arm.  On 
standing, his posture was good.  

Examination of the left shoulder revealed no deformity and 
the contour was normal; he complained of pain on palpation in 
front of the shoulder.  Active range of motion with abduction 
was 70 degrees and forward flexion was 60 degrees without any 
pain.  External rotation was 70 degrees with complaint of 
pain and internal rotation was 75 degrees without any pain.  
Passive abduction was 110 degrees with complaint of pain and 
forward flexion was 110 degrees also with complaint of pain.  
External rotation was 75 degrees and internal rotation was 75 
degrees.  Power against resistance was poor with the veteran 
complaining of pain.  The left elbow was normal looking.  

There was full range of motion without any complaints and 
power against resistance was good and strong.  The left 
forearm was normal looking, except for a 10-inch long 
surgical scar on the anterior surface of the forearm starting 
from the wrist, going up to the elbow on the medial side.  
Scar was well-healed without any adhesions.  There was some 
discoloration near the mid section of the scar; he complained 
of pain on palpation.  Forearm muscles showed mild atrophy, 
especially when compared with the right side.  

The left wrist was normal looking.  There was a full range of 
motion in all directions and power was good and strong.  Hand 
grip was strong; finger movements were full in all fingers 
and pinching was strong.  Radial pulse was palpable.  X-ray 
studies revealed normal glenohumeral joint, but there was 
arthritis of the acromioclavicular joint on the left side.  
The examiner indicated that he reviewed the entire record, 
including statements from the veteran's private physician.  
He opined that there was no addition or change in the opinion 
that he rendered after the February 1999 examination.  

Of record is a copy of a letter from the RO to the Social 
Security Administration (SSA), dated in November 2000, 
requesting copies of any decisions and any supporting medical 
documents used in making a decision pertaining to the 
veteran.  In response, SSA noted that the veteran had never 
filed a claim for disability benefits.  

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), 38 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 
2001), was enacted, which provides new statutory requirements 
regarding notice to a veteran and his representative and 
specified duties to assist in the development of his claims.  
On full review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
law have been complied with during this appeal.

The July 1997 statement of the case, the September 1998 Board 
remand, February 2000 supplemental statement of the case, the 
June 2000 Board remand, as well as a March 2001 supplemental 
statement of the case provided notice to both the veteran and 
his representative of the evidence necessary to substantiate 
his claims.  

The Board finds that the duty to assist provided under the 
amended § 5103A have been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his pending claims has been collected for review.  The 
clinical evidence of record contains sufficient information 
to determine the veteran's employability according to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  The Board is satisfied that the veteran has been 
adequately assisted in the development of his claim, and that 
there are no outstanding pertinent records which the RO has 
not obtained or attempted to obtain.  

The Board further notes that the VA examination reports 
include a history of the veteran's claimed disabilities and 
supply necessary opinions as to the impact of his service 
connected disability on his capacity to maintain gainful 
employment.  Several examination reports specifically note 
that the claims file had been reviewed.  Accordingly, the 
Board finds that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000.  
The Board also notes that the veteran's representative had 
the opportunity to present argument regarding the VCAA in a 
presentation to the Board in September 2001.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


III.  Legal analysis.

The law provides that "[t]otal disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided, That, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and, that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more."  38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2001).  If the above 
percentages are not met, the veteran's claim may still be 
referred to the Director, Compensation and Pension Service 
for an extraschedular rating, when the evidence of record 
shows that veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities."  38 C.F.R. § 4.16(b) (2001).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGOREC 75-91 (1991).  Thus, the regulations 
governing entitlement to a total disability rating include 
both an objective and subjective standard, of which the 
fulfillment of one is sufficient for the grant of a total 
rating, or referral therefore.  See Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a) (2000).  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he or she can find employment.  
See Van Hoose v. Brown, 4 Vet. App. at 363, 38 C.F.R. 
§ 4.16(a) (2000); .  

In this case, the veteran's service-connected disabilities 
consist of his frozen left shoulder, status post removal of 
infected thrombophlebitic vein in the left arm, evaluated as 
30 percent disabling; scar on the left forearm due to the 
removal of the infected thrombophlebitic vein, evaluated as 
10 percent disabling, and the recurrent malaria and 
hemorrhagic fever are both rated as 0 percent disabling.  
This results in a combined disability rating of 40 percent.  
38 C.F.R. § 4.25 (2000).  His combined rating of 40 percent 
fails to meet the percentage requirements of 4.16(a).  

Following the clinical evaluation of the veteran in February 
1999, a VA examiner concluded that while the veteran 
experiences functional loss of the left shoulder due to 
weakness, his surgery for thrombophlebitis on the left arm 
had not affected his employability, and it was more likely 
that the veteran should be able to do anything from light to 
medium work.  

Private medical statements in June and July 2000, as well as 
VA examination of November 2000 report complaints of 
recurring pain and discomfort in using the left arm, as well 
as some limitation of motion with complaints of pain with 
some movements.  In this regard, we note that the medical 
evidence indicates functional impairment, which undoubtedly 
limits the veteran's employment options, but the record does 
not support his claim that he is unable to work due solely to 
his service-connected disabilities.  The evidence is clear as 
to the current level of disability.  On the VA examination in 
November 2000, the examiner considered all of the veteran's 
disabilities, and again concluded that the veteran should be 
able to do anything from light to medium work.  


Therefore, while the veteran's service-connected disabilities 
may limit him from some forms of work, they do not prevent 
all substantially gainful employment for which he is 
qualified by reason of his education and work experience.  
The combined 40 percent compensation rating currently 
assigned for his service-connected conditions is recognition 
that his service connected disability causes some 
interference with employment.

Yet the evidence fails to show that service-connected 
conditions prevent him from performing the physical and 
mental acts required for employment consistent with his 
education and occupational experience.  The Board is 
cognizant of the veteran's employment background and does not 
doubt that jobs involving heavy manual labor may well be 
precluded by his left arm disabilities; but his 35 years of 
sales experience, combined with his one year of college 
education, would qualify him for employment other than heavy 
manual labor.  All of the competent medical evidence is to 
the effect that the veteran is capable of performing light to 
medium work.  Since the evidence does not show that his 
service connected disabilities preclude suitable gainful 
employment, referral for consideration of an extraschedular 
TDIU is not warranted.  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); 38 C.F.R. § 4.16(b).

In sum, the veteran's service-connected disabilities do not 
prevent gainful employment, and the criteria for a TDIU 
rating are not met.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a TDIU rating must be denied.


ORDER

A total disability rating based on individual 
unemployability, due to service-connected disabilities, is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

